IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,174-01


                     EX PARTE MOSES ELIGIO AGUILAR, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 17FC-4293–C(1) IN THE 94TH DISTRICT COURT
                            FROM NUECES COUNTY


       Per curiam.

                                           OPINION

       Applicant pleaded guilty to recklessly causing bodily injury to a child in exchange for

deferred adjudication community supervision. He was later adjudicated guilty and sentenced to four

years’ imprisonment. He did not appeal his conviction. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that his plea was involuntary because he was

admonished that he was pleading guilty to a second degree felony, when the offense as charged was

in fact a state jail felony with a maximum sentence of two years in state jail. Applicant alleges that

he would not have pleaded guilty to the offense but for the threat of receiving a twenty-year sentence
                                                                                                  2

if convicted at trial. Based on the record, the trial court has determined that Applicant entered an

unknowing and involuntary guilty plea pursuant to a plea bargain based upon an erroneous higher

range of punishment.

       Relief is granted. Brady v. United States, 397 U.S. 742 (1970). The judgment in cause

number 17FC-4293-C in the 94th District Court of Nueces County is set aside, and Applicant is

remanded to the custody of the Sheriff of Nueces County to answer the charges as set out in the

indictment. The trial court shall issue any necessary bench warrant within ten days from the date of

this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: November 3, 2021
Do not publish